            Case 2:11-cr-00296-WBS Document 1044 Filed 04/13/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:11-CR-296 WBS
12                                Plaintiff,             STIPULATION REGARDING BRIEFING
                                                         SCHEDULE FOR COMPASSIONATE RELEASE
13                         v.                            MOTION; ORDER
14   MOCTEZUMA TOVAR,                                    COURT: Hon. William B. Shubb
15                               Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant

19 Moctezuma Tovar, by and through defendant’s counsel of record, hereby stipulate as follows:

20          1.     On April 6, 2021, defendant Tovar filed a motion for compassionate release, pursuant to

21 18 U.S.C. § 3582(c)(1)(A).

22          2.     By this stipulation, the parties request that the Court set the following briefing schedule

23 for Tovar’s motion:

24                 a)      The government shall file its opposition or statement of non-opposition on or

25                         before April 30, 2021; and

26                 b)      Tovar shall file his reply, if any, on or before May 14, 2021.

27          3.     The parties request that the Court hold a hearing regarding Tovar’s motion on May 24,

28 2021, at 9:00 a.m., unless the Court decides to take the motion under submission without a hearing.

      STIPULATION REGARDING BRIEFING SCHEDULE FOR        1
      COMPASSIONATE RELEASE MOTION
           Case 2:11-cr-00296-WBS Document 1044 Filed 04/13/21 Page 2 of 2


 1        IT IS SO STIPULATED.

 2

 3 Dated: April 9, 2021                                  PHILLIP A. TALBERT
                                                         Acting United States Attorney
 4

 5                                                       /s/ BRIAN A. FOGERTY
                                                         BRIAN A. FOGERTY
 6                                                       Assistant United States Attorney
 7

 8 Dated: April 9, 2021                                  /s/ BENJAMIN RAMOS
                                                         BENJAMIN RAMOS
 9
                                                         Counsel for Defendant
10                                                       MOCTEZUMA TOVAR

11

12

13                                                 ORDER

14        IT IS SO ORDERED.

15 Dated: April 12, 2021

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING BRIEFING SCHEDULE FOR     2
     COMPASSIONATE RELEASE MOTION
